DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-23 had been originally presented. Claims 1, 3, and 13-23 have been amended in the preliminary amendments received on 7/24/2020. Accordingly, claims 1-23 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claim 1, the claim recites, in part, “inserting the selected ads into the ad slots in the encrypted content”. Merriam-Webster dictionary defines “insert” as “1: to put or thrust in; 2: to put or introduce into the body of something”.  Given that the term “insert” is not a lexicographer term and the plain meaning of “insert”, one of ordinary skill in the art would appreciate that selected ads are put into the encrypted content (e.g. encrypted content such as audio, video, or audio/video data, images, text, books, magazines, games, or application programs in digital form [see paragraph [0016] in the Specification]). The claim is rejected as the Specification does not describe how the selected ads are put into the encrypted content as the claim is clear as to described that the content is in encrypted form and as the Specification only describes inserting of the selected ads into content that has been decrypted. For example, the Specification describes in [0053] that the “ad slot comprises a market within the content denoting where an ad may be inserted at a later point in time”;  that “ad slots 712, 714, 716, 718, and 720 may be inserted by the content preparation application 607 into locations within the content” in [0054]; that “ads selected from advertising content 604 may be inserted into content with ad slots 610 at one or more ad slots, either by the SP server or the client computing system” in [0059]; and that “the security processor 314 instructs the graphics engine 320 to insert the ads from the ad cache into the content stream obtained from the content cache 552 during playback processing based at least in part on the ad slots” in [0062]. As such, one of ordinary skill in the art would appreciate that the selected ads are inserted into the body of the content as specified by the ad slots (markers) that have been inserted into the content. The claimed expression, however, recites that the selected ads are inserted into the content that is in encrypted form. 
Claim 16 also recite “insert the selected ads into the ad slots in the encrypted content”, hence the claim is also rejected.
The dependent claims are rejected as they depend on the claims above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, the claim recites, in part, “inserting the selected ads into the ad slots in the encrypted content; decrypting, decoding, and decompressing the encrypted content using the encrypted title key received from the security processor, and composing display image data with the selected ad inserted into the content at the ad slots, within the graphics engine; decrypting, decoding, and decompressing the encrypted content using the encrypted title key received from the security processor, and composing display image data with the selected ads inserted into the content at the ad slots, within the graphics engine; re-encrypting the display image data within the graphics engine; and passing the encrypted display image data to a display over a protected display interface”. Here, the scope of the claim is unclear. For example, the recited “inserting the selected ads into the ad slots in the encrypted content” suggests that the encrypted content has been altered to include the selected ads into the ad slots. The claim, however, subsequently recites “decrypting, decoding, and decompressing the encrypted content using the encrypted title key received from the security processor, and composing display image data with the selected ads inserted into the content at the ad slots, within the graphics engine; re-encrypting the display image data within the graphics engine; and passing the encrypted display image data to a display over a protected display interface”. First, it is unclear as to what the difference between the content and the “display data” as they are both data that are rendered by the display for viewing of the content and the Specification does not define the two terms. Second, the scope of the claim is unclear as the claim reads decrypting, decoding, and decompressing the encrypted content (the encrypted content that has been inserted with the selected ad) in order to compose the image data, e.g. content, with the selected ads inserted into the content at the ad slots. In other words, the composing of the image data with the selected ads inserted into the content at the ad slots and then re-encrypting the image data appear to be redundant.
Furthermore, the claim’s recitation of “decrypting, decoding, and decompressing the encrypted content using the encrypted title key received from the security processor” is indefinite as it is unclear as to which one of the steps or combination of steps, e.g. decrypting, decoding, and decompressing the encrypted content, is performed using the encrypted title key received from the security processor.
Claim 16 also recite “insert the selected ads into the ad slots in the encrypted content”, hence the claim is also rejected.
In further reference to claim 16, the structure(s) of the system are not organized and correlated in such a manner as to present a complete operative device. For example, the preamble of the claim recites “One or more computer-readable storage media comprising one or more instructions stored thereon that, when executed by a processor of a client computing system, cause the client computing system to …” As such, one of ordinary skill in the art would appreciate that it is the processor of the client computing system that executes the one or more instructions causing the client computing system to perform the recited function(s) in the body of the claim. The body of the claim, however, recites/suggests functions of other components, e.g. security processor and graphics engine, and/or functions that are performed within the graphic engine. As such, the structure(s) of the system are not organized and correlated in such a manner as to present a complete operative device. 
The dependent claims are rejected as they depend on the claims above.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to signal per se under the broadest reasonable interpretation.  Claim 16 recites “[O]ne or more computer-readable storage media” in the preamble.  Examiner finds that one of ordinary skill in the art may interpret "computer-readable storage media" to be signals since the specification of the instant application does not explicitly exclude computer-readable storage media to be non-transitory.  Claims directed to signal is non-statutory and should be rejected under 35 U.S.C. § 101.  See In re Nuijten, 515 F3d 1361, 85 USPQ2d 1927 (Fed. Cir. 2008); USPTO memorandum by Director Kappos, D. J. Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (Feb 23, 2010).  Examiner recommends that Applicants amend the preamble to include “non-transitory”, e.g. "One or more non-transitory computer-readable storage media".

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,560,453 in view of US Patent Publication No. US 20110164046.
The instant claims are significantly similar to the claims of ‘453 patent. ‘453 claims do not teach decoding and decompressing the encrypted content within the graphic engine as recited in the claims. 
‘046 publication, however, teaches GPU performing decryption, decoding, and decompression of video content if the video content is encrypted, encoded, and/or compressed.
Hence, it would have been obvious to one of ordinary skill in the art to include the technique of decoding and decompression within the GPU as taught by ‘046 to instant claims as the combination improves the instant claims in accommodating various formats of the content by providing ability to decode and decompress.
Furthermore, the security processor that selects the ads from an ad cache and sends the encrypted content and the selected ads to the graphics engine in the current claims whereas it is the media player that sends the encrypted content and the selected ads to the graphics in ‘453 claims.
However, whether the security processor or the media player selects the ads and sends the encrypted content and the selected ads to the graphics engine is finite solution. Hence, as ‘453 claims teach the selecting of the ads, security processor, and graphics engine receiving the encrypted content and the selected ads, it would have been obvious to try any one of these finite solutions, each of which had a reasonable expectation of success.

Current
8,560,453
1. (Currently Amended) A method of processing content in a client computing system, comprising:  
1. A method of processing content in a client computing system, comprising:
passing an encrypted title key associated with encrypted content from a security processor of the client computing system to a graphics engine of the client computing system over a protected chip to chip data interface; 
receiving, by the graphics engine device, the encrypted title key from the security processor over a protected chip to chip data interface
selecting, by the security processor, ads from an ad cache for insertion into the encrypted content based at least in part on an ad digest and local contextual information, wherein the ad digest comprises information describing ad slots in the encrypted content and the ad cache comprises ads for insertion into the ad slots in the encrypted content; 
performing, by the security processor, an ad matching based on the ad digest and contextual information of the client computing system ... retrieving, [by the media player], ads from the ad cache based on the information on the matched ads
passing encrypted content and the selected ads to the graphics engine over a protected audio/video path; 
sending, [by the media player], the retrieved ads and the encrypted content to a graphic engine device of the client computing system over a protected audio/video path at a full system memory bandwidth
inserting the selected ads into the ad slots in the encrypted content; 
decrypting, by the graphics engine device, the encrypted content using the encrypted title key received from the security processor, and composing display image data with the retrieved ads received from [the media player] and the decrypted content
decrypting, decoding, and decompressing the encrypted content using the encrypted title key received from the security processor, and composing display image data with the selected ads inserted into the content at the ad slots, within the graphics engine; 
decrypting, by the graphics engine device, the encrypted content using the encrypted title key received from the security processor, and composing display image data with the retrieved ads received from [the media player] and the decrypted content
re-encrypting the display image data within the graphics engine; and 
re-encrypting, by the graphic engine, the display image data within the graphics engine; and
passing the encrypted display image data to a display over a protected display interface. 
passing, by the graphic engine, the encrypted display image data to a display over a protected display interface.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 5,89,900 discloses appliances used in content control, various cryptography technique used to protect contents, content modifications, and advertising.
US Patent No. 8,196,162 discloses a system and method of dynamically rendering of advertisement using metadata that stores contextual, ad placement criteria, a temporal location within the content.
US Patent Publication No. 2007/0100771 discloses a system and method of protecting content by implementing cryptography in hardware multimedia endpoint to encrypt and decrypt content.
US Patent Publication No. 2010/0161425 discloses a system in which a client side agent inserts, integrates, or embeds one or more ads into appropriate ad slots of a media stream. The client side agents may also store ads locally in a cache for retrieval of ads.
US Patent Publication No. 2011/0167486 discloses a client module executing on a client device that caches ads and retrieves from the cache ads based on criteria for placing of ads in ad slots.
US Patent No. 9,367,862 discloses retrieving ads from cache and splicing the ads into content.
US Patent No. 8,379,852 discloses processing of video content including security hardware that is configured to decrypt a portion of compressed, encrypted vide data, decompress the compressed, decrypted video data port, re-encrypt the uncompressed, decrypted video data portion and passes the uncompressed, re-encrypted video data portion to GPU.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KIM/Primary Examiner, Art Unit 3685